Citation Nr: 1526805	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2013 substantive appeal, the Veteran requested a Travel Board hearing.  To date, the Veteran has not been afforded such a hearing.  As such, this case must be remanded to afford the Veteran a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2014).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




